Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 1 of 33 PageID #: 398




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK



  In re HAIN CELESTIAL HEAVY METALS      Case No. 2:21-cv-0678-JS-AYS
  BABY FOOD LITIGATION,

  This document relates to:              MEMORANDUM OF LAW IN SUPPORT
                                         OF THE STEWART MOVANTS’
  All Actions                            MOTION FOR APPOINTMENT OF
                                         LORI G. FELDMAN AND REBECCA A.
                                         PETERSON FOR INTERIM CO-LEAD
                                         COUNSEL

                                         ORAL ARGUMENT REQUESTED
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 2 of 33 PageID #: 399




                                               TABLE OF CONTENTS

 I.     INTRODUCTION .............................................................................................................. 1

 II.    FACTUAL BACKGROUND ............................................................................................. 3

 III.   PROCEDURAL BACKGROUND..................................................................................... 5

 IV.    THE STEWART MOVANTS’ COUNSEL ARE EMINENTLY QUALIFIED
        TO BE APPOINTED AS INTERIM CO-LEAD COUNSEL AND WILL
        PROTECT THE INTERESTS OF THE CLASS................................................................ 6

        A.        The Factors for Appointment of Interim Lead Counsel.......................................... 6
        B.        Proposed Interim Class Counsel Satisfy All Factors Supporting
                  Their Appointment. ................................................................................................. 8
                  1.       Proposed Interim Class Counsel Have Done Extensive Work
                           in Identifying and Investigating Potential Claims, Including
                           Being the First to File and Moving the Case Forward. ................................ 8
                  2.       Proposed Interim Class Counsel Have Substantial Experience
                           Leading Complex Class Actions, Including Actions
                           Asserting Similar Factual And Legal Claims. .............................................. 9
                           a.        Proposed Interim Co-lead Counsel are Well Qualified to
                                     Lead This Litigation........................................................................... 9
                           b.        The Executive Committee Would Allow for Efficient
                                     and Effective Representation of The Class. ..................................... 12
                  3.       Proposed Interim Class Counsel Have Experience in a Diverse
                           Group of States and Vast Knowledge of the Subject Matter
                           and Applicable Law at Issue. ..................................................................... 18
                  4.       The Stewart Movants Have Substantial Resources They Are
                           Committing to Representing the Class. ...................................................... 21
                  5.       The Stewart Movants Bring Important Diversity to Their
                           Representation of the Class. ....................................................................... 21
 V.     CONCLUSION ................................................................................................................. 25




                                                                 ii
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 3 of 33 PageID #: 400




                                              TABLE OF AUTHORITIES

                                                                                                                           Page(s)
 CASES

 Classick v. Schell & Kampeter, Inc. d/b/a Diamond Pet Foods,
    No. 2:18-CV-02344-JAM-AC, 2021 WL 2003118 (E.D. Cal. May 19, 2021) .......................20

 Colangelo v. Champion Petfoods USA, Inc.,
    No. 618CV1228LEKML, 2020 WL 777462 (N.D.N.Y. Feb. 18, 2020) .................................20

 Gamboa v. Ford Motor Co.,
   381 F. Supp. 3d 853 (E.D. Mich. 2019)...................................................................................17

 In re Bystolic Antitrust Litig.,
     No. 20-CV-5735 (LJL), 2020 WL 6700830 (S.D.N.Y. Nov. 12, 2020) ....................................7

 In re: Canon U.S.A. Data Breach Litig.,
     Master File No. 1:20-cv-06239-AMD-SJB, Slip Op. (E.D.N.Y. Mar. 9, 2021)......................18

 In re GSE Bonds Antitrust Litig.,
     377 F. Supp. 3d 437 (S.D.N.Y. 2019)........................................................................................7

 In re: Int. Rate Swaps Antitrust Litig.,
     No. 16-MC-2704 (PAE), 2016 WL 4131846 (S.D.N.Y. Aug. 3, 2016) ..................................17

 In re J.P. Morgan Chase Cash Balance Litig.,
     242 F.R.D. 265 (S.D.N.Y. 2007) .........................................................................................7, 21

 In re Linerboard Antitrust Litig.,
     292 F. Supp. 2d 644 (E.D. Pa. 2003) .......................................................................................18

 In re Merck & Co., Inc. Sec. Litig.,
     432 F.3d 261 (3d Cir. 2005).................................................................................................9, 15

 In re Mun. Derivatives Antitrust Litig.,
     252 F.R.D. 184 (S.D.N.Y. 2008) ...........................................................................................7, 9

 In re Oxford Health Plans, Inc. Sec. Litig.,
     182 F.R.D. 42 (S.D.N.Y. 1998) ...............................................................................................17

 In re Robinhood Outage Litig.,
     No. 20-CV-01626-JD, 2020 WL 7330596 (N.D. Cal. July 14, 2020) ...........................7, 21, 22

 Michelle v. Arctic Zero, Inc.,
    No. 12CV2063-GPC NLS, 2013 WL 791145 (S.D. Cal. Mar. 1, 2013) ...................................7

 Pearlman v. Cablevision Sys. Corp.,
    No. 10-CV-4992 JS, 2011 WL 477815 (E.D.N.Y. Feb. 1, 2011) ..............................................6

                                                                  iii
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 4 of 33 PageID #: 401




 Richey v. Ells,
    No. 12-CV-02635-WJM-MEH, 2013 WL 179234 (D. Colo. Jan. 17, 2013) ............................7

 Steele v. United States,
     No. CV 14-1523, 2015 WL 4121607 (D.D.C. June 30, 2015) ..................................................7

 Szymczak v. Nissan N. Am., Inc.,
    No. 10 CV 7493 VB, 2012 WL 1877306 (S.D.N.Y. May 15, 2012) ........................................6

 Tillman et al. v. Morgan Stanley Smith Barney, LLC,
     Case No. 1:20-cv-5914, Slip Op. (S.D.N.Y. Sept. 17, 2020) ..................................................18

 Zeiger, v. WELLPET LLC,
    No. 3:17-CV-04056-WHO, 2021 WL 756109 (N.D. Cal. Feb. 26, 2021) ..............................19

 RULES

 Federal Rule of Civil Procedure 23 ....................................................................................... passim

 STATUTES

 Consumers Legal Remedies Act, California Civil Code §§ 1750-1784 ..........................................8

 Freedom of Information Act ............................................................................................................8

 Racketeering Influenced Corrupt Organization Act ......................................................................15

 Texas Deceptive Trade Practices Act, Tex. Bus & Com. Code § 17.41 et seq. ..............................8

 OTHER AUTHORITIES

 Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and
    Mercury ..................................................................................................................................3, 4

 U.S. House of Representatives’ Subcommittee on Economic
    and Consumer Policy, Committee on Oversight and Reform Report........................................5




                                                                        iv
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 5 of 33 PageID #: 402




        Plaintiffs Nicole Stewart, Elizabeth Agramonte and Summer Apicella (“the Stewart

 Plaintiffs”), and additional plaintiffs Charlotte Willoughby, Lee Boyd, Kelly McKeon, Renee

 Bryan, Marilyn Cason, Najah Henry, Chanel Jackson, Alexis Dias, and Holly Buffinton

 (collectively, the “Stewart Movants”), by and through their undersigned counsel, respectfully

 submit this memorandum of law in support of their motion for appointment of their counsel as

 interim lead counsel of this consolidated class action (the “Consolidated Action”) against Hain

 Celestial Group, Inc. (“Defendant” or “Hain”), as well as any later filed actions subsequently

 consolidated with the Consolidated Action, pursuant to Federal Rule of Civil Procedure 23(g).

           I.   INTRODUCTION

        The Stewart Plaintiffs filed the first case against Hain in this District. They are now joined

 and supported by three other groups of plaintiffs in the Consolidated Action and together they are

 seeking to lead this Consolidated Action. The Stewart Movants propose an efficient, cohesive, and

 diverse structure consisting of two interim lead counsel and three supporting counsel to assist lead

 counsel. Based on this lean leadership structure and this group’s collective experience and

 commitment, their appointment will allow for streamlined litigation and skillful legal work with

 no duplication of effort.

        Pursuant to Rule 23(g)(3), the Stewart Movants respectfully seek the appointment of Lori

 G. Feldman (George Gesten McDonald, PLLC) and Rebecca A. Peterson (Lockridge Grindal

 Nauen P.L.L.P.) as “Interim Co-Lead Counsel,” both of whom the Stewart Movants submit are

 eminently qualified to serve in that role. The Stewart Movants further request the designation of

 Catherine Sun-Yung Smith (Gustafson Gluek PLLC), Stephen R. Basser (Barrack, Rodos &

 Bacine), and Susana Cruz Hodge (Lite DePalma Greenberg & Afanador, LLC) as “Executive

 Committee” members to work with the Interim Co-Lead Counsel. As more fully explained below,

 the Interim Co-Lead Counsel and Proposed Executive Committee members (collectively,
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 6 of 33 PageID #: 403




 “Proposed Interim Class Counsel”) easily satisfy all Rule 23(g)(3) requirements because of their

 vast experience (including in consumer class actions and heavy metal related litigation),

 demonstrated skill set, and litigation resources.

           Collectively, the Proposed Interim Class Counsel are a strong and highly-experienced

 litigation team and will represent the Class at the highest level in this complex case.1 These

 attorneys and their respective law firms bring decades of experience in and knowledge of this type

 of consumer class action, as well as collective expertise and successful class action litigation

 involving heavy metals in food products. Proposed Interim Class Counsel also add diversity in

 terms of gender, race, age, and geographic location, in addition to their significant trial experience

 and substantial resources. These law firms, and the other undersigned counsel supporting this

 Motion, have been the driving force here and in similar litigation with respect to both initial filings

 and advancing all cases in the respective courts.2 Proposed Interim Class Counsel have aligned

 with skillful candidates and formed a team dedicated to effectively and efficiently litigating this

 matter on behalf of the Class.

           Proposed Interim Co-Lead Counsel will oversee and supervise all activities to ensure the

 most efficient and effective work product. Proposed Interim Co-Lead Counsel intend to be

 inclusive of any plaintiffs who want to remain as class representatives in the Consolidated Action

 following a thorough vetting process that will involve all counsel of record. Then as the litigation




 1
     “Class” refers to all Classes or subclasses that are included in the Consolidated Action.
 2
  For example, counsel for the Stewart Movants were first to file anywhere in the country against
 Nurture, Inc. (S.D.N.Y); the first to file anywhere in the country against Beech-Nut Nutrition
 Company (N.D.N.Y.); and the first to file anywhere in the country against Plum, PBC (N.D. Cal.).
 All of these cases are consumer class actions alleging economic damage claims concerning
 undisclosed heavy metals in baby food. In each of those cases, members of the Stewart Movants
 have taken significant steps to advance them.

                                                     2
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 7 of 33 PageID #: 404




 proceeds, Proposed Interim Co-Lead Counsel will make specific streamlined pre-trial work

 assignments in the areas of, among other things, motion practice, discovery, and experts, utilizing

 the skills of the Executive Committee members and their firms, as well as any other counsel with

 pertinent experience as appropriate and needed to advance the interests of all Plaintiffs and the

 Class. Given the likely complexity of the issues in this case, the structure proposed by the Stewart

 Movants strikes the proper balance to ensure strong representation while avoiding duplication of

 effort. Monthly time and expense reporting, a strict timekeeping protocol, and detailed instructions

 for specific assignments will result in a streamlined and focused litigation.

         II.    FACTUAL BACKGROUND

        These consolidated actions all arise out of the inclusion of heavy metals and perchlorates

 in Defendant’s baby food, as exposed in a recent report dated February 4, 2021, Baby Foods Are

 Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury (“the Congressional

 Report”), issued by the Subcommittee on Economic and Consumer Policy, Committee on

 Oversight and Reform, U.S. House of Representatives (“the House Subcommittee”), as well as the

 October 2019 Healthy Babies Bright Futures, What’s In My Baby’s Food? Report.3 The

 Congressional Report and Healthy Babies Bright Futures Report issued detailed findings that at

 least arsenic, cadmium, lead, and mercury (“Heavy Metals”) and perchlorate, were present in

 “significant levels” in commercial baby food products, including Hain’s products. (See ECF No.




 3
  Available at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
 04%20ECP%20Baby%20Food%20Staff%20Report.pdf and
 https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-
 04/BabyFoodReport_ENGLISH_R6.pdf (last accessed May 26, 2021).

                                                  3
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 8 of 33 PageID #: 405




 1, ¶1 (“Stewart Complaint”); Willoughby v. Hain Celestial Group, d/b/a Earth’s Best Organics,

 No. 2:21-cv-00970 (E.D.N.Y), ECF No. 1, ¶5.)

         The Congressional Report revealed that Hain’s internal company standards permit

 dangerously high levels of toxic Heavy Metals. Hain has often sold baby foods that exceeded even

 its own inadequate internal standards. (See id. at ¶26.) For example, Hain’s internal standard is

 200 ppb for arsenic, lead, and cadmium in some of its ingredients, but Hain exceeded this standard,

 using ingredients containing 353 ppb lead and 309 ppb arsenic. (See id.) Hain attempted to justify

 deviations above its internal ingredient testing standards based on “theoretical calculations,” even

 after admitting to the FDA that its internal testing underestimated the toxic Heavy Metal levels

 contained in its final product. (Id.)

         The Congressional Report (Congressional Report at Findings, ¶4) stated that a secret

 industry presentation was made to federal regulators revealing increased risks of dangerous levels

 of toxic Heavy Metals in baby foods. On August 1, 2019, Hain provided the FDA with a slide that

 disclosed:

         Corporate policies to test only ingredients, not final products, underrepresent the
         levels of toxic heavy metals in baby foods. In 100% of the Hain baby foods tested,
         inorganic arsenic levels were higher in the finished baby food than the company
         estimated they would be based on individual ingredient testing. Inorganic arsenic
         was between 28% and 93% higher in the finished products.

         Many of Hain’s baby foods were tainted with high levels of inorganic arsenic – half
         of its brown rice baby foods contained over 100 ppb inorganic arsenic; its average
         brown rice baby food contained 97.62 ppb inorganic arsenic; and

         Naturally occurring toxic heavy metals may not be the only problem causing the
         unsafe levels of toxic heavy metals in baby foods; rather, baby food producers like
         Hain may be adding ingredients that have high levels of toxic heavy metals into
         their products, such as vitamin/mineral pre-mix.

 (Stewart Complaint ¶27.) To this day, baby foods still fail to disclose the inclusion of Heavy Metals

 (including Hain’s “Organic” products) on their packaging or in their marketing and advertising


                                                  4
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 9 of 33 PageID #: 406




 materials. But the Congressional Report makes clear that this is unacceptable and deceptive. (See

 id. at ¶28.) As a result of its studies of toxic Heavy Metal levels in baby food, the House

 Subcommittee has recommended that parents should avoid baby foods that contain ingredients

 testing high in toxic Heavy Metals, such as rice products. (See id. at ¶29 (citing Congressional

 Report Findings, Paragraph 5).)

        Despite the conclusions in the Congressional Report and Healthy Babies Bright Futures

 Report regarding the presence of dangerous levels of Heavy Metals and perchlorate in Hain’s baby

 foods, Defendant Hain describes on its website that its “Earth’s Best Organic” line of products are

 “time-trusted and safe” and claims said products “are produced without the use of potentially

 harmful pesticides.” (Id. at ¶33; see also id. at 11-12.) Based on Defendant’s decision to advertise,

 label, and market its baby foods as healthy, nutritious, and safe for consumption, it had a duty to

 ensure that these and other statements were true and not misleading and to disclose material

 omissions, which it failed to do. (See id. at ¶34.) Hain misleads reasonable consumers into

 purchasing its baby foods by omitting the inclusion of Heavy Metals and/or perchlorate while

 promising a healthy and high-quality product for babies.

        III.    PROCEDURAL BACKGROUND

        On February 8, 2021, the Stewart Plaintiffs filed the first complaint against Hain in this

 Court. (ECF No. 1.) Numerous other cases against Hain followed, alleging essentially the same

 claims. On February 22, 2021, the Stewart Plaintiffs’ counsel organized a conference call with all

 plaintiffs’ counsel on record in cases pending in this District to discuss consolidation and working

 cooperatively to advance the cases. Joint Declaration of Lori G. Feldman and Rebecca A. Peterson

 in Support of the Stewarts Movant’s Motion for Appointment of Interim Co-Lead Counsel (“Joint

 Declaration”) at ¶4. Thereafter, on February 28, 2021, the Stewart Plaintiffs filed their motion

 seeking consolidation. Id. By Orders dated May 13, 2021 and May 18, 2021, this Court issued

                                                  5
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 10 of 33 PageID #: 407




  orders consolidating fourteen (14) actions asserting consumer protection claims seeking economic

  damages against Hain into the Stewart docket to form this Consolidated Action. (ECF Nos. 47 and

  50.) This motion for appointment of interim lead counsel followed.

 IV.     THE STEWART MOVANTS’ COUNSEL ARE EMINENTLY QUALIFIED TO
         BE APPOINTED AS INTERIM CO-LEAD COUNSEL AND WILL PROTECT
         THE INTERESTS OF THE CLASS.

         A.      THE FACTORS FOR APPOINTMENT OF INTERIM LEAD COUNSEL.

         Rule 23(g)(3) allows appointment of interim class counsel “to act on behalf of a putative

  class before determining whether to certify the action as a class action.” Rule 23(g)(3).

  “The appointment of interim lead counsel, among other things, clarifies responsibility for the

  protection of the interests of the putative class during pre-certification motions, discovery, and

  settlement activity.” Pearlman v. Cablevision Sys. Corp., No. 10-CV-4992 JS, 2011 WL 477815,

  at *2 (E.D.N.Y. Feb. 1, 2011) (citing Manual for Complex Litig. § 21.11 (4th ed. 2004)); see also

  Szymczak v. Nissan N. Am., Inc., No. 10 CV 7493 VB, 2012 WL 1877306, at *1 (S.D.N.Y. May

  15, 2012) (“Designation of lead counsel now ensures the protection of the interests of the class in

  making and responding to motions, conducting discovery, and negotiating possible settlements.”

  (citing Manual for Complex Litig. § 21.11 (4th ed. 2004)).

         Numerous factors are considered by courts in appointing interim lead counsel, including

  the same factors relevant in appointing lead counsel for a certified class. See Pearlman, WL

  477815, at *2. These factors include: (1) the work counsel has done in identifying or investigating

  potential claims; (2) counsel’s experience in handling class actions, other complex litigation, and

  the types of claims asserted in the action; (3) counsel’s knowledge of the applicable law; (4) the

  resources that counsel will commit to representing the putative class; and any other matters

  relevant to counsel’s ability to fairly and adequately represent the interest of the putative class. See

  id.; Rule 23(g)(1)(A)(i)-(iv). The Court may also consider any other matter pertinent to counsel’s

                                                     6
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 11 of 33 PageID #: 408




  ability to fairly represent the putative class. See Fed. R. Civ. P. 23(g)(1)(B). Finally, deference

  may be given to counsel who are the first to file and began advancing the case where, as is likely

  here, most of the other applicants are highly qualified to represent the class. See In re GSE Bonds

  Antitrust Litig., 377 F. Supp. 3d 437, 438 (S.D.N.Y. 2019) (appointing as lead counsel the firms

  representing “the plaintiffs who filed the first of these consolidated actions”); In re Bystolic

  Antitrust Litig., No. 20-CV-5735 (LJL), 2020 WL 6700830, at *1 (S.D.N.Y. Nov. 12, 2020)

  (same). See also In re Mun. Derivatives Antitrust Litig., 252 F.R.D. 184, 186 (S.D.N.Y. 2008);

  Steele v. United States, No. CV 14-1523, 2015 WL 4121607, at *4 (D.D.C. June 30, 2015);

  Michelle v. Arctic Zero, Inc., No. 12CV2063-GPC NLS, 2013 WL 791145, at *2 n.3 (S.D. Cal.

  Mar. 1, 2013); Richey v. Ells, No. 12-CV-02635-WJM-MEH, 2013 WL 179234, at *2 (D. Colo.

  Jan. 17, 2013).

         As discussed more fully below, the issue of diversity has become an important

  consideration in the appointment of lead counsel in class actions. See, e.g., In re J.P. Morgan

  Chase Cash Balance Litig., 242 F.R.D. 265, 277 (S.D.N.Y. 2007) (“Co-Lead counsel has met this

  Court’s diversity requirement – i.e., that at least one minority lawyer and one woman lawyer with

  requisite experience at the firm be assigned to this matter.”); In re Robinhood Outage Litig., No.

  20-CV-01626-JD, 2020 WL 7330596, at *2 (N.D. Cal. July 14, 2020) (court denied proposed

  leadership structure for lack of diversity in class counsel appointments). A diverse lead counsel

  group, particularly one that will reflect the diversity of the proposed class, will enhance the legal

  representation for the class. In re Robinhood Outage Litig., 2020 WL 7330596 at *2.




                                                   7
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 12 of 33 PageID #: 409




         B.      PROPOSED INTERIM CLASS COUNSEL SATISFY ALL FACTORS
                 SUPPORTING THEIR APPOINTMENT.

                 1.      Proposed Interim Class Counsel Have Done Extensive Work in
                         Identifying and Investigating Potential Claims, Including Being the
                         First to File and Moving the Case Forward.

         As noted above, the Stewart Plaintiffs were the first to file their case against Hain in this

  District and as additional cases were filed, they promptly began taking steps to organize the cases

  into a consolidated action. After reaching out to the other plaintiffs and arranging a call to discuss

  possible consolidation, they filed their motion to consolidate, which was largely granted by this

  Court, leading to the instant Motion. See Joint Declaration at ¶4. As such, the Stewart Movants

  have been at the forefront of this litigation and have shown initiative and leadership by advancing

  it in a coordinated manner.

         In addition, the Stewart Movants have taken other steps to advance this litigation. For

  example, they served a Freedom of Information Act (FOIA) request on the U.S. Food and Drug

  Administration (FDA) on March 4, 2021, regarding Hain’s use of Heavy Metals and its

  presentation to the FDA in 2019. Id. at ¶5. The FDA responded on May 13, 2021, with a single

  redacted document and, as a result, the Stewart Movants appealed that response on May 20, 2021.

  Id. Moreover, in anticipation of an amended complaint, the Stewart Movants sent pre-suit notice

  to Hain as to Plaintiffs’ warranty claims under California, New York, Florida, and Illinois law as

  well as pre-suit notice under the Consumers Legal Remedies Act (CLRA), California Civil Code

  Sections 1750-1784, and the Texas Deceptive Trade Practices Act, Tex. Bus & Com. Code Section

  17.41 et seq. Id. Proposed Interim Class Counsel have also begun contacting potential experts and

  have drafted discovery requests for service on Hain.         Moreover, following the filing of the

  consolidated complaint, counsel for the parties will be conferring with counsel for Hain with

  respect to case management issues. Proposed Interim Class Counsel have previously and


                                                    8
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 13 of 33 PageID #: 410




  collegially worked with defense counsel. When it is time to enter into a confidentiality order and

  an electronic discovery protocol and discovery plan, the Stewart Movants stand prepared and ready

  to promptly address these projects and advance the case quickly and efficiently.

                   2.     Proposed Interim Class Counsel Have Substantial Experience Leading
                          Complex Class Actions, Including Actions Asserting Similar Factual
                          And Legal Claims.

                          a.      Proposed Interim Co-lead Counsel are Well Qualified to Lead
                                  This Litigation.

            Lead plaintiffs may retain multiple firms as co-lead counsel. See In re Merck & Co., Inc.

  Sec. Litig., 432 F.3d 261, 267-68 (3d Cir. 2005). Particularly, when multiple counsel expended

  significant time and resources investigating, organizing, and advancing the case for the benefit of

  the Class, as the Proposed Interim Co-lead Counsel has done here, and the Class would benefit

  from their collective resources, appointment of multiple counsel as co-lead counsel is appropriate.

  See In re Mun. Derivatives Antitrust Litig., 252 F.R.D. at 186–87. Also, appointment of co-lead

  counsel accords with Rule 23(g) and the Manual for Complex Litigation (Fourth) (the “Manual”),

  facilitates the orderly advancement of the litigation, and results in a substantial time savings for

  the parties and the Court.4 The Manual recommends that the Court select and authorize one or

  more attorneys or firms to act on behalf of other counsel and their clients early in complex

  litigation.5

            Submitted as Exhibits 1-2 to the Joint Declaration are the firm and individual attorney

  resumes for the two co-lead attorneys seeking to lead this litigation. Ms. Feldman and Ms. Peterson




  4
      See Manual for Complex Civil Litigation §§ 10.22, 10.221(4th ed. 2009).
  5
      Id.

                                                    9
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 14 of 33 PageID #: 411




  have extensive experience in class actions, including class actions involving heavy metals and

  other contaminants in food products, as well as other complex litigation.

         ● Lori Feldman of George Gesten McDonald Ms. Feldman is the Chair of the Class

  Action Practice Group and Managing Partner of the New York office of her firm. She was

  admitted to the E.D.N.Y. in 1991 and is bicoastally licensed in New York and Washington State.

  Joint Declaration at ¶9. Ms. Feldman was recently recognized by The National Law Journal as a

  2021 Plaintiffs’ Lawyers Trailblazer, as one of several plaintiffs’ lawyers in the country who

  continue to make their mark in various aspects of work on the plaintiffs’ side. Id. at ¶11. She has

  served in a leadership role in numerous class action cases, including consumer protection and data

  breach cases, and has successfully litigated against some of the most well-funded and largest

  defendants in class actions, including but not limited to:

         ‐   South Ferry v. Killinger, C04-1599-JCC (W.D. Wash.) ($41.5 million securities fraud
             settlement involving Washington Mutual)
         ‐   Cavalieri v. General Electric Co., 06-CV-315 (N.D.N.Y) ($40 million pension fraud
             class action settlement)
         ‐   In re Amazon.com Securities Litigation, C-01-358-L (W.D. Wash.) ($27.5 million
             securities fraud class action settlement)
         ‐   In re CenturyLink Sales Practices and Securities Litigation, MDL No. 17-2795
             (MJD/KMM) (D. Minn.) ($15.5 million consumer fraud settlement)
         ‐   Podowitz v. Swisher International, Inc., 16-CV-27621 (Multnomah Cty, OR) ($2.5
             million consumer fraud class action settlement)
         ‐   Hochstadt v. Boston Scientific Corp. ERISA Litigation, C-08-CV-12139-DPW (D.
             Mass.) ($8.2 million pension fraud class action settlement)
         ‐   Gebhardt v. ConAgra Foods, Inc., 4:01-CV-427 (D. Neb.) ($14 million securities
             fraud class action settlement)
         ‐   In re Macy’s Inc. ERISA Litigation, 1:01-CV-02150-ML-KWR (S.D. Ohio) ($8.5
             million pension fraud class action settlement)
         ‐   In re Gilead Sciences Securities Litigation, C-03-4999-SI (N.D. Cal.) ($8.75 million
             securities fraud class action settlement)


                                                   10
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 15 of 33 PageID #: 412




          ‐    In re Rhythms Securities Litigation, 02-CV-35-JLK-CBS (D. Colo.) ($17.5 million
               securities fraud class action settlement).
  Id. at ¶9.

          Ms. Feldman was recently appointed to serve as Plaintiffs’ Co-Lead Counsel in In re

  EyeMed Vision Care, LLC Data Sec., Litig., 1:20-cv-00036 (S.D. Ohio); to serve on the Plaintiffs’

  Executive Committee in In re Canon U.S.A. Data Breach Litig., 1:20-cv-06239 (E.D.N.Y.); and

  on the Plaintiffs’ Executive Committee in In re Morgan Stanley Data Sec. Litig., 1:20-cv-05914

  (S.D.N.Y.). She also works in a leadership capacity in the data breach case In re WaWa, Inc. Data

  Breach Litig., No. 19-cv-6019-GEKP. (E.D. Pa.), and worked on the In re Equifax Consumer Data

  Sec. Breach Litig., 1:17-md-2800 (N.D. Ga.). Id. at ¶10. She is also currently litigating a data

  breach cases against In re Warner Music Grp. Data Breach, No. 1:20-cv-07473 (S.D.N.Y.). Id.

          As an additional benefit to the class, Ms. Feldman is a New York attorney (born and raised)

  admitted in the E.D.N.Y., eliminating the need for separate liaison counsel.

          ● Rebecca A. Peterson of Lockridge Grindal Nauen

          Ms. Peterson is a partner at Lockridge Grindal Nauen (“LGN”) and licensed to practice in

  California and Minnesota. Joint Declaration at ¶12. Ms. Peterson practices in the firm’s class action

  group with a focus on consumer protection. Id. She has been part of successful prosecution of

  actions on behalf of consumers in both state and federal courts. Id. Ms. Peterson has been appointed

  lead counsel and also, alongside a group of attorneys, was recognized as Attorney of the Year by

  Minnesota Lawyer for her work on behalf of U.S. farmers. Id.

          Notably, Ms. Peterson has spent the last three years extensively litigating consumer

  mislabeling cases involving heavy metals and other contaminants. Id. at ¶13. In these actions, she

  acted as lead counsel and conducted and defended dozens of depositions, including expert

  depositions. Id. She has also vetted and worked extensively with experts that have the specific


                                                   11
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 16 of 33 PageID #: 413




  expertise required for opining on heavy metals testing and related quality control practices that are

  available for food manufacturers. Id. Ms. Peterson also argued class certification motions and

  dispositive motions such as summary judgment. Id. As a result of her experience, Ms. Peterson

  has significant knowledge of the legal, discovery, expert, and factual issues that are critical in

  litigating consumer class cases concerning heavy metals and other contaminants. This includes

  intimate knowledge of the lack of regulatory guidance, quality control, manufacturing practices,

  and testing that will be at the forefront of this litigation.

            Ms. Peterson is supported by a robust, successful firm based in Minneapolis, Minnesota.

  Joint Declaration Ex. B. The LGN attorneys are experienced counsel in numerous areas, including

  consumer, antitrust, product liability, securities, environmental, employment, health care,

  commercial, intellectual property, and telecommunications law. These attorneys have successfully

  led—and are presently leading—complex class actions throughout the country. Currently, Ms.

  Peterson is co-lead counsel in In re Big Heart Pet Brands Litigation, Civil No. 4:18-cv-00861-

  JSW (N.D. Cal.), a case involving consumer protection claims based on an undisclosed

  contaminant in dog food.6 Id. at ¶14.

                           b.      The Executive Committee Would Allow for Efficient and
                                   Effective Representation of The Class.

            In addition to appointing Interim Co-Lead Counsel, the Stewart Movants also respectfully

  request that the Court establish an Executive Committee to facilitate the most efficient and

  effective representation of the proposed class, and appoint Catherine Sung-Yun Smith, Stephen R.

  Basser, and Susana Cruz Hodge to that Committee. The proposed Executive Committee attorneys

  possess substantial experience in consumer fraud and complex class action litigation and present



  6
      See Joint Declaration at Ex. 2 for additional representative cases.

                                                      12
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 17 of 33 PageID #: 414




  an opportunity for the Court to award leadership positions to attorneys who are diverse in

  experience, gender, and race. Finally, they bring a diverse set of professional and personal

  experiences, including experience with class actions involving heavy metals.

          ● Catherine Sung-Yun Smith of Gustafson Gluek

          Catherine Sung-Yun Smith is a partner with Gustafson Gluek, PLLC and a long-time

  member of the firm’s consumer protection and antitrust group. See Declaration of Catherine Sung-

  Yun Smith in Support of the Stewart Movants’ Motion for Appointment of Lori G. Feldman and

  Rebecca A. Peterson as Interim Co-Lead Counsel, attached as Exhibit 3 to the Joint Declaration

  (“Smith Dec.”) at ¶1. Gustafson Gluek is a Minneapolis-based law firm with an office in California

  and a national and international practice focused on consumer protection, anti-trust, and class

  action litigation representing consumers. Id. at ¶3. Since its founding in May 2003, Gustafson

  Gluek has worked with and opposed some of the nation’s largest companies and law firms

  obtaining multi-million-dollar victories and critical injunctive relief for millions of class members.

  Id. The firm’s eighteen attorneys have extensive experience in cases of the type at issue here, and

  the firm and its attorneys have served in leadership roles in numerous complex class actions over

  the years. Id. at Ex. A.

          In several of these cases, Ms. Smith has played a significant role herself or as a part of

  Gustafson Gluek serving as a member of plaintiffs’ steering committees. Id. Ms. Smith has

  managed important aspects of complex cases such as In re TFT-LCD (Flat Panel) Antitrust

  Litig., MDL No. 07-1827 (N.D. Cal.); In re Lithium Ion Batteries Antitrust Litig., 4:13-md-02420

  (N.D. Cal); In re Cathode Ray Tube (CRT) Antitrust Litig., 07-cv-05944 (N.D. Cal). Id. She was

  also a member of the trial team in both the LCD and CRT cases, both of which ultimately settled

  for significant recoveries. Id. Particularly, the LCD case settled for $1.1 billion for the end-user



                                                   13
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 18 of 33 PageID #: 415




  consumer plaintiffs, mere days before the start of the trial which was an unprecedented amount for

  a consumer component case. Id. Ms. Smith was also personally appointed to the plaintiffs’ steering

  committee in Greater Chautauqua Federal Credit Union v. KMart Corp., 15-cv-02228, (N.D.

  Ill.). Id. For her work in the plaintiff’s bar, Ms. Smith was designated by Law & Politics magazine

  as a Minnesota “Super Lawyer Rising Star,” from 2013-2016, a designation selected for no more

  than 2.5% of lawyers in Minnesota. Id.

         ● Stephen R. Basser of Barrack Rodos & Bacine

         Stephen R. Basser is a partner with Barrack, Rodos & Bacine (“Barrack”) See Declaration

  of Stephen R. Basser in Support of the Stewart Movants’ Motion for Appointment of Lori G.

  Feldman and Rebecca A. Peterson as Interim Co-Lead Counsel, attached as Exhibit 4 to the Joint

  Declaration (“Basser Dec.”) at ¶1. As described further below, Mr. Basser is a senior litigator with

  exceptional experience successfully handling complex class actions, including jury and trial

  experience. Id. at ¶7. Barrack is a 20-attorney firm that has significant depth, experience, and

  resources in litigating complex class actions, including consumer class actions. Id. at ¶3. The

  Barrack firm has been extensively involved in hundreds of class actions with a number of

  recoveries in excess of $1 billion. Id. Mr. Basser has been involved as a lead counsel or executive

  committee member in a variety of significant class actions against corporations alleging negligent

  and/or fraudulent misrepresentation and/or concealment, and/or alleging deceptive sales and

  marketing practices, harming investors, consumers, and/or business entities. Id. at ¶7. For example,

  among others, Mr. Basser, as either a co-lead or de-facto executive committee counsel, worked

  collegially in a consortium of four law firms in the so-called “Senior Annuity Sales and Marketing”

  cases litigated in the Central District of California before the Honorable Christina A. Snyder, from

  2005 through 2015, achieving settlements valued in the aggregate between $552 million and



                                                  14
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 19 of 33 PageID #: 416




  $1.273 billion, on behalf of senior citizen consumers. Id. The Senior Annuity cases asserted claims

  against insurance companies for violations of consumer protection and elder abuse statutes, and

  the Racketeering Influenced Corrupt Organization Act. Basser Dec. at Ex. A. In 2017, The

  Attorney General of the State of New Mexico appointed Mr. Basser to serve as a Special Assistant

  Attorney General for the purpose of prosecuting an action on behalf of New Mexico consumers

  against solar panel company Vivint Solar, Inc., for violations of New Mexico’s consumer

  protection law and statutes. Id. at ¶¶4, 7.

         Mr. Basser served as a co-lead counsel in In re McKesson HBOC, Inc. Sec. Litig.,

  representing the New York State Common Retirement Fund on behalf of consumer investors

  against the corporate defendant, its management and others, alleging violations of the federal

  securities laws, ultimately securing settlements totaling $1.052 billion; it is among the largest class

  action recoveries ever achieved in the Northern District of California, or within the Ninth Circuit.

  Id. at ¶7. Mr. Basser has extensive experience working with experts in a variety of disciplines,

  including product defects and with respect to econometric and damages analysis. Id. at ¶9. He has

  extensive experience taking depositions of C-Suite level corporate executives, including

  depositions of several high ranking officers and/or employees related to allegations of corporate

  misrepresentation. Importantly, Mr. Basser was the lead counsel and lead trial attorney in the In re

  Apollo Group, Inc. Sec. Litig., resulting in a $145 million recovery in 2012 for class members

  following a unanimous jury verdict rendered in the District of Arizona, respecting which the court

  commented that trial counsel “brought to this courtroom just extraordinary talent and preparation,”

  adding that “[What I have seen has been truly exemplary.” Id. at ¶7.




                                                    15
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 20 of 33 PageID #: 417




         ● Susana Cruz Hodge of Lite DePalma

         Susana Cruz Hodge is a partner with Lite DePalma Greenberg & Afanador, LLC

  (“LDGA”). See Declaration of Susana Cruz Hodge in Support of the Stewart Movants’ Motion for

  Appointment of Lori G. Feldman and Rebecca A. Peterson as Interim Co-Lead Counsel, attached

  as Exhibit 5 to the Joint Declaration (“Hodge Dec.”) at ¶1. LDGA is a 14-attorney firm with offices

  in Newark, New Jersey and Philadelphia, Pennsylvania. Id. at ¶3. More than half of its attorneys

  (including Ms. Hodge) work primarily in class action litigation and collectively have participated

  and held leadership positions in numerous successful class action cases. Id.

         Ms. Hodge focuses her practice on product liability and consumer fraud class actions. Id.

  at ¶5. She has participated in several successful consumer cases, including Cole v. NIBCO, Inc.,

  No. 13-cv-07871 (D.N.J.), a case involving defective plumbing piping, tubing and fixtures that

  resulted in a nationwide consumer settlement worth $44 million; Schwartz v. Avis Rent a Car

  System, LLC, No. 11-4052 (D.N.J.), a case involving fraudulent fee charges that resulted in a

  nationwide consumer settlement worth up to $13 million; and In re Shop-Vac Mktg. and Sales

  Practices Litig., No. 4:12-MD-2380 (M.D. Pa.), a case involving misrepresentation of the peak

  horsepower of wet/dry vacuums that resulted in a nationwide settlement fund valued at $174

  million. Id. at 5. Notably, along with Ms. Peterson, Ms. Hodge has spent the last three years

  litigating cases across the country involving heavy metals, BPA, and other toxins in pet food. Id.

  at 6. In July 2020, she received her first personal leadership appointment (as a member of the

  Executive Committee) in In re Robinhood Outage Litig., No. 20-01626-JD (N.D.C.A.), a putative

  class action filed on behalf of users of Robinhood’s trading platform who were unable to access

  their brokerage accounts on March 2, 2020, a day that saw the biggest ever point gain in a single

  day with Dow Jones Industrial Average rising over 1,294 points, the S&P 500 rising 136 points,



                                                  16
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 21 of 33 PageID #: 418




  and the Nasdaq rising 384 points. Id. at 7. Ms. Hodge also plays a lead role for LDGA in In re Big

  Heart Pet Brands Litig., Civil No. 4:18-cv-00861-JSW (N.D. CA), a case involving poisonous

  toxins in pet food where LDGA was appointed to the Executive Committee. Id. at ¶6. Ms. Hodge

  is also co-author of the chapter entitled “Class Action Litigation” in New Jersey Federal Civil

  Procedure. Id. at Ex. A. She was named as a “Rising Star” in New Jersey Monthly magazine from

  2014 to 2019 and has since been named to the “New Jersey Super Lawyers” list every year. Id.

         The appointment of this Executive Committee to “support the efforts” of Interim Co-Lead

  Counsel is both efficient and reasonable and in the best interests of the Class here. See In re: Int.

  Rate Swaps Antitrust Litig., No. 16-MC-2704 (PAE), 2016 WL 4131846, at *4 (S.D.N.Y. Aug.

  3, 2016).7 This case will undoubtedly be complex as it involves at least four different Heavy Metals

  and perchlorates in a wide array of Hain’s baby food. It will likely entail the evaluation of tens of

  thousands of documents from Hain, including (1) supplier information; (2) formulation documents

  and related communications; (3) internal and third-party audits of Defendant; (4) quality control

  manuals and documents; (5) internal and third-party testing of both ingredients and finished

  products; (6) consumer inquires and complaints; and (7) documents related to governmental

  investigation. There will also be various experts, including ones for testing, liability, and damages.

  There will also likely be class representatives from across the country and a significant number of

  party depositions and possibly third parties, including but not limited to Consumer Reports and

  Happy Baby Bright Futures. Proposed Interim Co-Lead Counsel will oversee and direct all




  7
   Other courts have established executive committees in order to “assist with the complexities” of
  cases involving multi-state classes. Gamboa v. Ford Motor Co., 381 F. Supp. 3d 853, 868 (E.D.
  Mich. 2019); see also In re Oxford Health Plans, Inc. Sec. Litig., 182 F.R.D. 42, 46 (S.D.N.Y.
  1998) (establishing executive committee).


                                                   17
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 22 of 33 PageID #: 419




  litigation activities and ensure there will be proper allocation of work to avoid duplication of effort.

  See Proposed Order, submitted herewith.

         Accordingly, an Executive Committee to support the work of Interim Co-Lead Counsel is

  warranted and appropriate here. See, e.g., Tillman et al. v. Morgan Stanley Smith Barney, LLC,

  Case No. 1:20-cv-5914, Slip Op. at 3 (S.D.N.Y. Sept. 17, 2020) (appointing interim co-lead

  counsel along with an executive committee of six attorneys in a data breach consumer case)

  (attached to Joint Declaration as Ex. 6); see also In re: Canon U.S.A. Data Breach Litig., Master

  File No. 1:20-cv-06239-AMD-SJB, Slip Op. at 3 (E.D.N.Y. Mar. 9, 2021) (appointing interim co-

  lead counsel and one firm on an executive committee in a data breach consumer case) (attached to

  Joint Declaration as Ex. 7); see also In re Linerboard Antitrust Litig., 292 F. Supp. 2d 644, 653

  (E.D. Pa. 2003) (“[t]he multiplicity of suits requires that the district court be allowed to combine

  procedures, appoint lead counsel, recognize steering committees of lawyers, limit and manage

  discovery, etc. to minimize expense to all litigants and to provide judicial efficiency.”) (quotation

  omitted).

                 3.      Proposed Interim Class Counsel Have Experience in a Diverse Group
                         of States and Vast Knowledge of the Subject Matter and Applicable
                         Law at Issue.

         The Stewart Movants include twelve (12) plaintiffs who reside in eight (8) states

  (California, Texas, Florida, New York, Pennsylvania, Illinois, Minnesota and Rhode Island), the

  first six of which are the biggest by population in the country.8 It is anticipated that the upcoming


  8
   The Stewart Movants purchased a wide array of the products at issue, including Earth’s Best
  Organic Sweet Potato Cinnamon Flax & Oat Wholesome Breakfast; Earth’s Best Organic Whole
  Grain Oatmeal Cereal; Earth’s Best Organic Whole Grain Multi-Grain Cereal; Earth’s Best
  Organic Banana Raspberry & Brown Rice Fruit & Grain Puree; Earth’s Best Organic Rice Cereal;
  Earth’s Best Organic Sweet Potatoes Organic Baby Food; Earth’s Best Organic Corn & Butternut
  Squash Organic Baby Food; Earth’s Best Organic Carrots Organic Baby Food; Earth’s Best
  Organic Butternut Squash Pear Baby Food Puree; Earth’s Best Organic Squash & Sweet Peas Baby

                                                    18
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 23 of 33 PageID #: 420




  consolidated complaint will include plaintiffs from a majority of all states. Proposed Interim Class

  Counsel are licensed or admitted to practice in courts within the following states: California,

  Florida, New York, New Jersey, Pennsylvania, Washington, Illinois, Colorado, Wisconsin, and

  Minnesota. Moreover, these attorneys and others in their respective firms practice nationwide and

  have litigated cases involving a majority of applicable states’ laws in the country. This is especially

  true of consumer protection statutes and related common law. As such, the Stewart Movants’

  attorneys have vast knowledge of the applicable laws in this case.

         The Court will no doubt receive multiple applications with highly qualified class action

  attorneys. While knowledge of the complexities of class action litigation is a must, the Proposed

  Interim Class Counsel collectively bring more on-point experience because they have litigated

  class actions involving heavy metals in consumer products. As discussed supra, Ms. Peterson and

  Ms. Hodge have been litigating consumer class actions involving the presence of heavy metals in

  dog foods for the past three years. In one of those cases, Judge Orrick recently certified a Rule

  23(b)(2) class of California consumers who purchased dog food alleged to include undisclosed

  heavy metals. See Zeiger, v. WELLPET LLC, No. 3:17-CV-04056-WHO, 2021 WL 756109 (N.D.

  Cal. Feb. 26, 2021) (Rule 23(f) petition denied). This same order also denied summary judgment

  as to the plaintiff’s consumer protection claims related to the presence of heavy metals and largely

  denied defendant’s Daubert motion to exclude the plaintiff’s liability expert’s opinion on the


  Food Puree; Earth’s Best Organic Strawberry Organic Sunny Days Snack Bars; Earth’s Best
  Organic Sweet Potato Carrot Organic Sunny Days Snack Bars; Earth’s Best Organic Vegetable
  Turkey Dinner Organic Baby Food; Earth’s Best Organic Apple Apricot Organic Baby Food;
  Earth’s Best Organic Blueberry Banana Flax & Oat Wholesome Breakfast Puree; Earth’s Best
  Organic Sweet Potato and Apple Baby Food Puree; Earth’s Best Organic Banana Apricot Pumpkin
  with Yogurt, Oat & Quinoa Wholesome Breakfast Puree; Earth’s Best Organic Broccoli Red Lentil
  Oat Veggie & Protein Puree; Earth’s Best Organic Peach Oatmeal Banana Organic Baby Food;
  and Earth’s Best Organic Apples Organic Baby Food.


                                                    19
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 24 of 33 PageID #: 421




  potential risks of heavy metal ingestion and the ability to control levels in dog food. Id. Ms.

  Peterson and Ms. Hodge also have a case pending in the Northern District of New York concerning

  Champion PetFoods, USA, Inc.’s false advertising of its dog food based on the inclusion of heavy

  metals and other contaminants and toxins. This case has survived a motion to dismiss (Colangelo

  v. Champion Petfoods USA, Inc., No. 618CV1228LEKML, 2020 WL 777462 (N.D.N.Y. Feb. 18,

  2020)) and the parties have briefed class certification, completed expert discovery, and are in the

  midst of summary judgment briefing. And most recently, the court in Classick v. Schell &

  Kampeter, Inc. d/b/a Diamond Pet Foods denied a motion to dismiss in its entirety noting, “[i]t is

  reasonable to believe that consumers would decline to purchase the dog food if they knew it

  contained any level of contaminants and that those contaminants may be harmful to dogs.”

  Classick v. Schell & Kampeter, Inc. d/b/a Diamond Pet Foods, No. 2:18-CV-02344-JAM-AC,

  2021 WL 2003118, at *4 (E.D. Cal. May 19, 2021).

         These cases, many of which have progressed through fact and expert discovery, have

  provided Ms. Peterson and Ms. Hodge specific knowledge and expertise for cases involving Heavy

  Metals, including the anticipated defenses of naturally occurring heavy metals and quasi-

  regulatory arguments. Ms. Peterson has taken and defended the liability and testing experts’

  depositions in these cases, giving her intimate understanding of the FDA, EPA, EU, and other

  governmental bodies’ rules, regulations, guidance and lack thereof, as well as familiarity with the

  theories that will likely drive the lability expert opinions here, such as bioaccumulation and ability

  to control the inclusion of Heavy Metals in a finished product. Moreover, all of these cases are

  consumer cases seeking economic damages and alleging that the nondisclosure of the heavy metals

  to consumers made the packaging misleading– the same theory of this case. Thus, Proposed




                                                   20
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 25 of 33 PageID #: 422




  Interim Class Counsel’s knowledge regarding Heavy Metals will be invaluable to the Class given

  that Heavy Metals are at the center of this case.

                 4.      The Stewart Movants Have Substantial Resources They Are
                         Committing to Representing the Class.

         The proposed Interim Co-Lead Class Counsel and Executive Committee have substantial

  resources that they committed and will continue to commit to representing the Class. George

  Gesten McDonald has seven attorneys and four staff in three offices located in New York, New

  York, Lake Worth, Florida, and Richmond, Virginia; LGN has 55 attorneys and 18 staff in three

  offices in Minneapolis, Minnesota, Washington D.C., and Bismarck, North Dakota; Gustafson

  Gluek has 18 attorneys and nine staff in two offices located Minneapolis, Minnesota and San

  Diego, California; Barrack has 20 attorneys and seven staff in four offices located in Philadelphia,

  Pennsylvania; New York, New York; Newark, New Jersey; and San Diego, California; and LDGA

  has 14 attorneys and three staff in two offices located in Newark, New Jersey and Philadelphia,

  Pennsylvania. All are prominent national class action firms that have the funds and manpower to

  effectively and efficiently litigate this case. And each member of the Proposed Interim Class

  Counsel is personally committed to prosecuting this case efficiently and expeditiously. Joint

  Declaration at ¶¶16-18; Smith Dec. at ¶¶7-9; Basser Dec. at ¶¶13-15; Hodge Dec. at ¶¶8-10.

                 5.      The Stewart Movants Bring              Important     Diversity    to   Their
                         Representation of the Class.

         Diversity has become an important issue not only in the legal profession as a whole but in

  class action leadership. See, e.g., In re J.P. Morgan Chase Cash Balance Litigation, 242 F.R.D. at

  277; Robinhood, WL 7330596, at *2. The recent guidelines entitled, “Inclusivity and Excellence:

  Guidelines and Best Practices for Judges Appointing Lawyers to Leadership Positions in MDL

  and Class-Action Litigation,” issued by the James F. Humphreys Complex Litigation Center,



                                                      21
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 26 of 33 PageID #: 423




  George Washington Law School (March 15, 2021) (“Guidelines and Best Practices”),9 “address

  the judiciary’s responsibility for, and role in, giving lawyers across the profession an equal

  opportunity to be appointed to MDL and class-action leadership positions,” (Guidelines and Best

  Practices at 1), particularly women, minorities, disabled attorneys and LGBTQ lawyers. Id. at iii.

  The Guidelines and Best Practices further stress that “[t]he judge should recognize that diversity

  enhances the quality of the decision-making process and results and should make appointments

  consistent with the diversity of our society and justice system.” Id. at 14 (Guideline 1).

          With respect to Rule 23(g), the Guidelines and Best Practices state that “appointing diverse

  counsel to leadership roles can be important to fulfilling” the court’s obligation to selecting counsel

  who will fairly and adequately represent the interests of the class. Id. at 6. Moreover, the Guidelines

  and Best Practices point out that appointing non-repeat yet able attorneys to leadership positions

  “provides the opportunity to train future leaders, permitting the system to work well in the years

  to come.” Id. at 11.

         The Stewart Movants’ proposed leadership structure is fully consistent with the foregoing

  Guidelines and Best Practices as well as recent cases supporting diversity in such appointments.

  First, women account for “93% of consumer purchases of food and … 80% of women say they are

  the primary grocery shoppers for their households.”10 As such, a leadership structure composed of

  four female attorneys and one male attorney aptly reflects the likely constitution of the proposed

  Class members here. In addition, the Proposed Interim Class Counsel have a vast range of age and



  9
   https://www.law.gwu.edu/humphreys-complex-litigation-center-publications (last accessed May
  26, 2021).
  10
    https://girlpowermarketing.com/statistics-purchasing-power-women/ (last accessed May 26,
  2021). See also https://m2w.biz/fast-facts/ (“Women Account for 85% of overall consumer
  spending…” and 93% Food”) (last accessed May 26, 2021).


                                                    22
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 27 of 33 PageID #: 424




  years practicing law, including amply experienced but younger attorneys who have few leadership

  appointments. This structure will ensure that younger qualified attorneys will be given an

  opportunity to hold important leadership positions and be afforded significant roles in the

  litigation. Moreover, as bi-lingual Korean-American and Portuguese-American attorneys, Ms.

  Smith and Ms. Hodge, respectively, bring racial and cultural diversity to the proposed leadership

  structure.

           All the Proposed Interim Class Counsel firms fully support diversity and intend on staffing

  this case accordingly. For example, Ms. Feldman leads her firm’s Class Action Practice Group and

  will be supported by other women lawyers with respect to this case. More than 40% of George

  Gesten McDonald’s attorneys are women and, as reflected in its website, www.4-Justice.com, it

  “embraces and encourages diversity among its lawyers and staff and respects the differences

  among its employees and its communities.”

           Ms. Peterson’s firm, LGN, is committed to developing and fostering a diverse and an

  inclusive practice environment to reflect the diversity of its clients and the greater community.11

  LGN recognizes that its firm is stronger when it includes all individuals regardless of gender, race,

  ethnicity, national origin, sexual orientation, gender identity or expression, or physical ability. Id.

  In fact, “[w]omen make up half of LGN’s attorneys and almost 40% of [LGN’s] partners – a figure

  well ahead of the national average.” Id. LGN is also an active member of Twin Cities Diversity in

  Practice, a local association of more than sixty law firms and corporate legal departments,

  including those of Fortune 500 companies, committed to creating a vibrant and inclusive legal

  community.




  11
       See https://www.locklaw.com/?s=diversity.


                                                    23
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 28 of 33 PageID #: 425




         Ms. Smith’s firm is also a proponent of diversity. Smith Dec. at ¶5. Forty-five percent of

  its attorneys are women, and eighteen attorneys of the firm represent diverse background in terms

  of race, religion, sexual orientation, and national origin. Ms. Smith herself is a Korean American

  attorney, born and raised in Seoul, South Korea, and is one of the four female equity partners

  among eight total equity partners, which shows Gustafson Gluek’s commitment to diversity where

  women of color account for only 3% of all equity partners in the United States. Id. at ¶6. Not only

  is diversity within the firm important to Gustafson Gluek, but so too is being an advocate for the

  underrepresented. Gustafson Gluek was one of four firms to create the Minnesota Pro Se Project,

  pairing indigent federal litigants with attorneys for which Ms. Smith has worked extensively from

  laying the foundation to its current growth. Id. at ¶3. Ms. Smith has represented many pro se

  litigants through the Federal Bar Association’s Pro Se Project in addition to those referred to

  Gustafson Gluek by other sources and received the “Distinguished Pro Bono Service Award” in

  2010 for her efforts. Id. at Ex. A.

         Ms. Hodge’s firm also has a long-standing tradition of recruitment, retention, and

  advancement of women and minority attorneys. Hodge Dec. at Ex. A. The firm currently boasts a

  team comprised of 50% women and/or minority attorneys, including at the partnership level. Id.

  LDGA actively recruits women and minority attorneys and regularly staffs its summer associate

  positions with law students participating in the Rutgers Minority Student Program. Id. LDGA is

  also committed to supporting and representing the minority and socioeconomically disadvantaged

  population in Newark, New Jersey. Id. To that end, it has regularly participated in a summer hiring

  program that employs minority students from University High School in order to provide inner

  city students with valuable exposure to a law practice. Id. Additionally, Ms. Hodge was one of the

  first attorneys to handle pro bono appeals in the New Jersey Appellate Division’s Pro Bono Civil



                                                  24
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 29 of 33 PageID #: 426




  Pilot Program and has represented pro se Newark residents in eviction and domestic violence

  matters as part of that program. Id. at 13.

           V.    CONCLUSION

         For all of the foregoing reasons, the Stewart Movants respectfully submit that the Court

  appoint Lori G. Feldman (George Gesten McDonald, PLLC) and Rebecca A. Peterson (Lockridge

  Grindal Nauen P.L.L.P.) as Interim Co-Lead Counsel, and Catherine Sun-Yung Smith (Gustafson

  Gluek PLLC), Stephen R. Basser (Barrack, Rodos & Bacine), and Susana Cruz Hodge (Lite

  DePalma Greenberg & Afanador, LLC) as Executive Committee members.

   Dated: May 27, 2021                          Respectfully submitted,

                                                LOCKRIDGE GRINDAL NAUEN P.L.L.P.

                                                By: s/ Rebecca A. Peterson
                                                Rebecca A. Peterson (Pro Hac Vice)
                                                Robert K. Shelquist (Pro Hac Vice)
                                                Krista K. Freier (Pro Hac Vice)
                                                100 Washington Avenue South, Suite 2200
                                                Minneapolis, MN 55401
                                                Telephone: (612) 339-6900
                                                Facsimile: (612) 339-0981
                                                E-mail: rapeterson@locklaw.com
                                                        rkshelquist@locklaw.com
                                                        kkfreier@locklaw.com

                                                GEORGE GESTEN MCDONALD, PLLC

                                                By: s/ Lori G. Feldman
                                                Lori G. Feldman
                                                102 Half Moon Bay Drive
                                                Croton-on-Hudson, NY 10520
                                                Telephone: (917) 983-9321
                                                Facsimile: (888) 421-4173
                                                E-mail: LFeldman@4-justice.com
                                                E-service: eService@4-justice.com

                                                Plaintiffs’ Proposed Co-Lead Interim Counsel




                                                    25
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 30 of 33 PageID #: 427




                                    Catherine Sung-Yun K. Smith (Pro Hac Vice)
                                    Daniel E. Gustafson (Pro Hac Vice)
                                    GUSTAFSON GLUEK PLLC
                                    Canadian Pacific Plaza
                                    120 South Sixth Street, Suite 2600
                                    Minneapolis, MN 55402
                                    Telephone: (612) 333-8844
                                    E-Mail: csmith@gustafsongluek.com
                                              dgustafson@gustafsongluek.com

                                    Stephen R. Basser (Pro Hac Vice forthcoming)
                                    BARRACK RODOS & BACINE
                                    One America Plaza
                                    600 West Broadway, Suite 900
                                    San Diego, CA 92101
                                    Telephone: (619) 230-0800
                                    Facsimile: (619) 230-1874
                                    E-mail: sbasser@barrack.com

                                    Susana Cruz Hodge (Pro Hac Vice)
                                    Joseph DePalma (Pro Hac Vice)
                                    LITE DEPALMA GREENBERG & AFANADOR
                                    570 Broad Street, Suite 1201
                                    Newark, NJ 07102
                                    Telephone: (973) 623-3000
                                    E-mail: scruzhodge@litedepalma.com
                                            jdepalma@litedepalma.com

                                    Plaintiffs’ Proposed Executive Committee

                                    David J. George
                                    GEORGE GESTEN MCDONALD, PLLC
                                    9897 Lake Worth Road, Suite 302
                                    Lake Worth, FL 33463
                                    Telephone: (561) 232-6002
                                    Facsimile: (888) 421-4173
                                    E-mail: dgeorge@4-Justice.com

                                    Janine L. Pollack
                                    CALCATERRA POLLACK LLP
                                    1140 Avenue of the Americas, 9th Floor
                                    New York, NY 10036
                                    Telephone: (917) 899-1765
                                    Facsimile: (332) 206-2073
                                    E-Mail: jpollack@calcaterrapollack.com



                                        26
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 31 of 33 PageID #: 428




                                    Kevin Landau
                                    Miles Greaves
                                    TAUS, CEBULASH & LANDAU, LLP
                                    80 Maiden Lane, Suite 1204
                                    New York, NY 10038
                                    Telephone: (212) 931-0704
                                    E-Mail: klandau@tcllaw.com
                                            mgreaves@tcllaw.com

                                    Kenneth A. Wexler
                                    Kara A. Elgersma
                                    WEXLER WALLACE, LLP
                                    55 West Monroe, Suite 3300
                                    Chicago, IL 60603
                                    Telephone: (312) 346-2222
                                    E-Mail: kaw@wexlerwallace.com
                                            kae@wexlerwallace.com

                                    Simon B. Paris
                                    Patrick Howard
                                    SALTZ, MONGELUZZI & BENDESKY, P.C.
                                    1650 Market Street, 52nd Floor
                                    Philadelphia, PA 19103
                                    Telephone: (215) 575-3895
                                    E-Mail: sparis@smbb.com
                                             phoward@smbb.com

                                    Matthew D. Schelkopf
                                    Lori G. Kier
                                    Davina C. Okonkwo
                                    SAUDER SCHELKOPF
                                    1109 Lancaster Avenue
                                    Berwyn, PA 19312
                                    Telephone: (610) 200-0581
                                    E-Mail: mds@sstriallawyers.com
                                             lgk@sstriallawyers.com
                                             dco@sstriallawyers.com

                                    Marc H. Edelson
                                    EDELSON LECHTZIN LLP
                                    3 Terry Drive, Suite 205
                                    Newtown, PA 18940
                                    Telephone: (215) 867-2399
                                    E-Mail: Medelson@edelson-law.com




                                        27
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 32 of 33 PageID #: 429




                                    Joshua H. Grabar
                                    GRABAR LAW OFFICE
                                    One Liberty Place
                                    1650 Market Street, Suite 3600
                                    Philadelphia, PA 19103
                                    Telephone: (267) 507-6085
                                    Facsimile: (267) 507-6048
                                    E-Mail: Jgrabar@grabarlaw.com

                                    Attorneys for Plaintiffs




                                        28
Case 2:21-cv-00678-JS-AYS Document 59-1 Filed 05/27/21 Page 33 of 33 PageID #: 430




                                    CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on May 27, 2021, the foregoing was filed

  electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

  filing system. Parties may access this filing through the Court’s system.


                                                  /s/ Rebecca A. Peterson
                                                          Rebecca A. Peterson




                                                    29
